Title: To James Madison from Henry Lee, March 1808
From: Lee, Henry
To: Madison, James



Dear Sir
Sunday morg March 1808

I enclose for yr. confidential perusal the letr. on which was founded mine to the P.  As I said last night, my answer much in the way, as you suggested is deemed I presume satisfactory.  I also enclose the Ps. note to me with an endorsement which please to sign if not disagreeable.
It is the only document I hold to support the assurances contained in my answer.
I return the passport, as it not the one I wished to see, such as you gave Mr. R.  However I fear you will not be able to do for me the boon I so anxiously desire, & fondly hoped for.
The letr. & note please return.  Yrs. ever

HL

